Proceeding under article 78 of the Civil Practice Act, to review a determination of respondent, Commissioner of Motor Vehicles, dated April 13, 1959, made pursuant to statute (Vehicle and Traffic Law, § 71, subd. 3, par. [e]), revoking petitioner’s license to operate a motor vehicle by reason of h'er gross negligence in the operation of such a vehicle on October 29, 1958. The proceeding has been transferred to this court for disposition (Civ. Prae. Act, § 1296). Determination annulled on the law and the facts, with $10 costs and disbursements, and matter remitted to the Commissioner of Motor Vehicles for further action consistent herewith. Findings of fact insofar as they may be inconsistent herewith are reversed and new findings are made as indicated herein. In our opinion there is no substantial evidence to support a finding that the petitioner was guilty of gross negligence (ef. Matter of Tormey v. Kelly, 6 A D 2d 798; Matter of Knoepffler v. Kelly, 2 A D 2d 851).- Ughetta, Christ and Pette, JJ., concur; Nolan, P. J., and Beldoek,' J., dissent and vote to" confirm " the determination of the Commissioner.